Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION In connection with this Quarterly Report of Guangzhou Global Telecom, Inc. (the “Company”) on Form 10-Q for theperiod endingJune 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Hu Zhihan, Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingJune 30, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingJune 30, 2008, fairly presents, in all material respects, the financial condition and results of operations of Guangzhou Global Telecom, Inc. Date: August 8, 2008 /s/ Hu Zhihan Hu Zhihan Chief Financial Officer
